IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,
I.D. No. 76000001DI

Vv.

WALTER STOKES,

a ae ae ed a

Defendant.

Date Submitted: November 7, 2019
Date Decided: November 26, 2019

ORDER

Upon consideration of Defendant’s Motion for Correction of Sentence;'
Superior Court Criminal Rule 35; the facts, arguments, and legal authorities set forth
in Defendant’s Motion; statutory and decisional law; and the record in this case, IT
APPEARS THAT:

1. On March 31, 1977, the Defendant was found guilty of the following:
(1) First Degree Murder — 176120227; (2) Possession of a Deadly Weapon During
the Commission of a Felony — 176120228 (“First PDWDCF’”); (3) First Degree
Robbery — 177010846; (4) First Degree Conspiracy — 177010847; and (5) Possession

of a Deadly Weapon During the Commission of a Felony — 177010850 (“Second

 

PDWDCF”).”
Ds, On June 1, 1977, the Defendant was sentenced as follows: for First
'D IL 82.

2D I. 10.
Degree Murder, natural life without benefit of parole; for First PD WDCF, 5 years at
Level V; for First Degree Robbery, 3 years at Level V with credit for one hundred
and twenty-eight (128) days previously served; for First Degree Conspiracy, | year
at Level V; for Second PDWDCF, 5 years at Level V.>

3. On June 22, 1977, the Defendant appealed his conviction and sentence
to the Supreme Court of Delaware.*

4. On appeal, Defendant argued, among other things, that “there was
insufficient proof of the Corpus delicti to support the convictions for First Degree
Robbery and Possession of a Deadly Weapon during the robbery’? because the only
evidence in the record was the Defendant’s confession.°

5. The Supreme Court found that “there must be some evidence of the
Corpus delicti of a crime, independent of the defendant’s confession to support a
conviction.”’ Thus, the Supreme Court reversed the Defendant’s conviction for the
First Degree Robbery and Second PDWDCF.°

6. On May 25, 1979, the Defendant’s sentence was corrected as follows:
for First Degree Murder, natural life without benefit of parole; for First PDWDCF,

5 years at Level V; for First Degree Conspiracy, 1 year at Level V; for First Degree

 

7DI. 18.

“DI. 20.

> Stokes v. State, 402 A.2d 376, 378 (Del. 1979).
6 Td. at 382.

7 Id.

8 Td.
Robbery, stricken; for Second PDWDCF, stricken.’

7. In the instant Motion, the Defendant asks the Court to correct his
sentence pursuant to Superior Court Criminal Rule 35(a), arguing he was illegally
sentenced on May 25, 1979 in violation of Superior Court Criminal Rule
32(a)(1)(C).!° Defendant contends that the Court did not allow him the opportunity
to be heard at his resentencing hearing.'!

8. Pursuant to Superior Court Criminal Rule 35(a), “the court may correct
an illegal sentence at any time.” However, “the limited purpose of Rule 35(a) is to
permit correction of an illegal sentence.”””

9. In Hooks v. State, the Delaware Supreme Court held that the
defendants’ rights were not violated when the Superior Court resentenced them to
the mandatory life terms by written order rather than in open court in the presence
of defendants and their counsel.'!? The Supreme Court noted,

Given the fact that (a) when the original sentences were imposed

defendants were in court with counsel and had an opportunity to be

heard both personally and through counsel, and that (b) the Trial Judge

had no discretion in imposing the life sentences after remand, we find

no reversible error in these special circumstances. '*

10. Defendant is not entitled to relief under Rule 35(a) because he was not

 

"DI 36.

DI. 82.

11 Td

12 Grier v. State, 106 A.3d 1049, at *1 (Del. 2015) (TABLE).
3429 A.2d 1312, 1314 (Del. 1981).

14 Td.
illegally sentenced. When Defendant was originally sentenced, he was present and
afforded the opportunity to be heard both personally and through counsel, and
sentenced to a mandatory life sentence. Upon remand, the Superior Court had no
discretion in imposing the mandatory life sentence. Therefore, Defendant’s rights
were not violated when the Superior Court issued a written order resentencing him
to a mandatory life sentence on May 25, 1979.

NOW, THEREFORE, IT IS HEREBY ORDERED for the foregoing reasons,

the Defendant’s Motion for Correction of Sentence is DENIED.

 

; jurdert, President Judge
oe
Original to Prothonotary:

cc: Walter Stokes, Jr. (SBI# 00087540)
Matthew B. Frawley, Esquire